DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15-20 recites a computer-readable medium that is not limited to just statutory subject matter as outlined in the Specification (par. 46); therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests inserting "non-transitory" prior to computer-readable medium to exclude any non-statutory subject matter.
Reasons for Allowance
Claims 1-14 are allowed. 
Claims 15-20 would be allowed provided the rejection under 35 U.S.C. 101 is overcome.
The present invention is directed to generating denoising kernels for denoising an image. Each independent claim identifies the uniquely distinct features:

receiving, from an image editing system, as input to a neural network, an image
for denoising, the image comprising a plurality of pixels;
estimating, by the neural network, coefficient vectors for respective pixels of the
image;
applying, by the neural network, the coefficient vectors to a kernel dictionary to
generate denoising kernels, respectively, each denoising kernel being associated with a
respective one of the plurality of pixels;

outputting, by the neural network, the denoised image.
The present invention is directed to generating denoising kernels for denoising an image. Each independent claim identifies the uniquely distinct features:

one or more processors; and
a memory having stored thereon instructions that, when executed by the one or
more processors, cause the one or more processors to:
generate coefficient vectors for respective pixels of an image;
apply the coefficient vectors to a kernel dictionary to generate denoising
kernels, respectively, each denoising kernel being associated with a respective pixel of
the image; and
generate a denoised image by at least applying each denoising kernel to a
respective pixel of the image that is associated with the denoising kernel.

The closest prior art, US 2020/0285883 A1 (“Hiasa”); US 2011/0097011 A1 (“Lim et al.”) fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664